Case 1:20-cv-00297-JAO-KJM Document 26 Filed 12/02/20 Page 1 of 4      PageID #: 107




  CARLSMITH BALL LLP
  WILLIAM M. HARSTAD            8942
  KATHERINE A. GARSON 5748
  DEREK B. SIMON              10612
  1001 Bishop Street, Suite 2100
  Honolulu, HI 96813
  Tel No. 808.523.2500
  Fax No. 808.523.0842
  wharstad@carlsmith.com
  kgarson@carlsmith.com
  dsimon@carlsmith.com

  AT&T SERVICES, INC. LEGAL DEPT.
  RAYMOND P. BOLAÑOS (Pro Hac Vice)
  430 Bush Street, 6th Floor
  San Francisco, CA 94108
  Tel No. 415.694.0640
  Fax No. 415.543.0418
  rb2659@att.com

  Attorneys for Plaintiff
  NEW CINGULAR WIRELESS PCS, LLC
  d/b/a AT&T MOBILITY, a Delaware Limited
  Liability Company

                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF HAWAIʻI
  NEW CINGULAR WIRELESS PCS,                     CIVIL NO. 1:20-00297-JAO-KJM
  LLC d/b/a AT&T MOBILITY, a
  Delaware Limited Liability Company,            STIPULATION FOR DISMISSAL
                  Plaintiff,                     WITH PREJUDICE OF ALL
        vs.                                      CLAIMS AND ALL PARTIES
  WINDWARD PLANNING
  COMMISSION, COUNTY OF                          [caption continued]
  HAWAIʻI; COUNTY OF HAWAIʻI;
  THOMAS RAFFIPIY, in his official
  capacity as Chairman of the
  Windward Planning Commission;


  4850-7218-6065.1.070702-00001
Case 1:20-cv-00297-JAO-KJM Document 26 Filed 12/02/20 Page 2 of 4              PageID #: 108




  COUNTY OF HAWAIʻI PLANNING
  DEPARTMENT,

                          Defendants.

                   STIPULATION FOR DISMISSAL WITH PREJUDICE
                         OF ALL CLAIMS AND ALL PARTIES

           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure and

  Local Rule 41.1, Plaintiff NEW CINGULAR WIRELESS PCS, LLC, d/b/a AT&T

  MOBILITY (“Plaintiff”) and Defendants WINDWARD PLANNING

  COMMISSION, COUNTY OF HAWAIʻI, COUNTY OF HAWAIʻI, THOMAS

  RAFFIPIY and COUNTY OF HAWAIʻI PLANNING DEPARTMENT

  ("Defendants"), hereby stipulate through their respective counsel (who are

  authorized to sign this Stipulation on behalf of their respective clients), that all

  claims and allegations brought herein, including, without limitation, those

  contained in Plaintiff's Complaint, filed July 2, 2020 [Dkt. No. 1], are hereby

  dismissed with prejudice.

           There are no remaining parties, claims and/or issues. Plaintiff and

  Defendants will each bear its/their own attorneys’ fees and costs. All parties who

  have appeared in this action have signed and approved this stipulation.




  4850-7218-6065.1.070702-00001              2.
Case 1:20-cv-00297-JAO-KJM Document 26 Filed 12/02/20 Page 3 of 4       PageID #: 109




           DATED: Honolulu, Hawai‘i, December 1, 2020.



                                             /s/ William M. Harstad
                                             WILLIAM M. HARSTAD
                                             KATHERINE A. GARSON
                                             DEREK B. SIMON
                                             RAYMOND P. BOLAÑOS (Pro Hac
                                             Vice)

                                             Attorneys for Plaintiff
                                             NEW CINGULAR WIRELESS PCS,
                                             LLC, d/b/a AT&T MOBILITY, a
                                             Delaware Limited Liability Company


                                             /s/ Dakota K. Frenz
                                             JOSEPH K. KAMELAMELA
                                             LAUREEN MARTIN
                                             DAKOTA K. FRENZ

                                             Attorneys for Defendants
                                             WINDWARD PLANNING
                                             COMMISSION, COUNTY OF
                                             HAWAI‘I, COUNTY OF HAWAI‘I,
                                             THOMAS RAFFIPIY, in his official
                                             capacity as Chairman of the Windward
                                             Planning Commission, and COUNTY
                                             OF HAWAI‘I PLANNING
                                             DEPARTMENT




  4850-7218-6065.1.070702-00001         3.
Case 1:20-cv-00297-JAO-KJM Document 26 Filed 12/02/20 Page 4 of 4         PageID #: 110




  APPROVED AS TO FORM:




  New Cingular Wireless PCS, LLC d/b/a AT&T Mobility v. Windward Planning
  Commission, County of Hawai`i, et al.; In the United States District Court, District
  of Hawaii; Civil No. 1:20-00297-JAO-KJM; STIPULATION FOR DISMISSAL
  WITH PREJUDICE OF ALL CLAIMS AND ALL PARTIES




  4850-7218-6065.1.070702-00001            4.
